Exhibit 99.15 3RD AMENDMENT TO MASTER AGREEMENT January 11, 2008 ION Media Networks, Inc. 601 Clearwater Park Road West Palm Beach, FL33401-6233 Attention:General Counsel NBC Universal, Inc. NBC Palm Beach Investment I, Inc. NBC Palm Beach Investment II, Inc. 30 Rockefeller Plaza New York, NY10112 Attention: General Counsel Ladies and Gentlemen: Reference is hereby made to the Master Transaction Agreement, dated as of May 3, 2007, by and among ION Media Networks, Inc., a Delaware corporation (the “Company”), NBC Universal, Inc., a Delaware corporation (“NBCU”), NBC Palm Beach Investment I, Inc., a California corporation (“NBC Palm Beach I”), NBC Palm Beach Investment II, Inc., a California corporation (“NBC Palm Beach II” and, together with NBCU and NBC Palm Beach I, the “NBCU Entities”), and CIG Media LLC, a Delaware limited liability company (“CIG Media”), as amended by the Amendment to the Master Agreement dated June 8, 2007 and the 2nd Amendment to the Master Agreement dated August 21, 2007 (together, the “Master Agreement”).All capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Master Agreement. The parties to the Master Agreement wish to amend the Master Agreement as set forth in this letter (this “Amendment”).Pursuant to
